Citation Nr: 0820417	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-37 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1957 until August 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in January 2004 
St. Petersburg, Florida.

The veteran testified at a hearing before a Veterans Law 
Judge in October 2006.  In April 2008, he testified at 
another hearing before a different Veterans Law Judge.  
As a result, this appeal will be decide by a panel of three 
Veterans Law Judges, including those presiding over each 
hearing.  See 38 C.F.R. § 20.706 (2007).  Transcripts of both 
hearings have been associated with the claims file.  

The matter was previously before the Board in January 2007 
and October 2007.  On those occasions, remands were ordered 
to accomplish additional development.  


FINDINGS OF FACT

The competent evidence does not demonstrate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in conjunction with the 
January 2003 increase in the veteran's dosage of Lisinopril 
or in the treatment rendered during the veteran's 
hospitalization following a stroke on February 15, 2003.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for a stroke 
have not been met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2003 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006 
(month/year), the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Internet medical articles are also included in the claims 
folder.  Moreover, the veteran's statements in support of his 
claim are of record, including testimony provided at October 
2006 and April 2008 Board hearings.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim at issue.  

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  
He raises two specific contentions with respect to his claim.  
First, he contends that an increase in his prescribed dosage 
of blood pressure medication ordered by a VA physician in 
January 2003 caused him to have a stroke on February 15, 
2003.  Second, he asserts that a delay in treatment by 
medical staff upon his admission to the VA Medical Center in 
West Palm Beach, Florida, on February 16, 2003, resulted in a 
chronic worsening of his stroke symptoms.  

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his § 1151 claim in 
June 2003.  Accordingly, the post October 1, 1997 version of 
the law and regulation must be applied.  See VAOPGCPREC 40-
97.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In the present case, a VA cardiology consult dated on January 
8, 2003, revealed that the veteran's dosage of Lisinopril was 
increased to 20 mg. daily to better control his hypertension.  
At that time his blood pressure was 160/79.  A VA outpatient 
treatment record dated January 13, 2003, showed that his 
blood pressure was 170/100.

On February 16, 2003, the veteran arrived at the emergency 
room of the VA Medical Center in West Palm Beach shortly 
after midnight.  It was reported that during dinner on the 
evening of February 15, 2003, he exhibited slurred speech and 
drooling.  He also experienced an acute onset of a left-sided 
headache which lasted approximately a half-hour.  

Hospital notes throughout February 16, 2003, indicate that 
the veteran's slurred speech improved.  However, left-sided 
facial droop was noted.  A CT scan of the head was ordered 
but the machine was not functioning.  It was eventually 
performed on February 17, 2003.  No acute process was 
identified by that study.  

Again, the veteran contends that his stroke was caused by an 
increase in blood pressure medication prescribed by VA.  He 
noted at his October 2006 hearing that, following the 
increase in dosage, he experienced occasional light-
headedness.  

While acknowledging the veteran's contention, the Board 
nevertheless determines that a grant of compensation pursuant 
to 38 U.S.C.A. § 1151 is not appropriate here.  Again, 
38 U.S.C.A. § 1151 only awards benefits for "qualifying 
additional disability."  

In order to demonstrate "qualifying additional disability," 
the evidence must reveal
that such disability was not the result of the veteran's 
willful misconduct.  Here there is no showing of willful 
misconduct and therefore this requirement is satisfied.  

It is also required that the claimed disability be caused by 
VA hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In the present case it is undisputed 
that the veteran suffered a stroke on February 15, 2003.  
However, in order for a claimed disability to constitute a 
"qualifying additional disability," it must be shown that 
its proximate cause was either carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or was due to an event not reasonably foreseeable.

Here, the competent evidence fails to establish any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
increasing the veteran's dosage of blood pressure medication 
in January 2003.   
To the contrary, a VA examiner in December 2003 concluded 
that the increase in Lisinopril for the veteran's 
hypertension in no way caused his stroke.  The examiner noted 
that because the veteran had a prior history of coronary 
artery disease and blood pressure reading that were out of 
accepted range, the increase in his dosage of Lisinopril was 
"absolutely appropriate."  The examiner further noted that 
a clinic note one week after the change in dosage continued 
to reflect elevated blood pressure.  He remarked that this 
was not unexpected as it took time for the medication to 
lower blood pressure.  He also commented that this elevated 
reading demonstrated that the veteran's blood pressure was 
not lowered too quickly such as to cause a stroke.  The 
examiner concluded that the care provided by the VA Medical 
Center in West Palm Beach was appropriate and in no way 
caused the veteran's stroke or any associated complications.  

Because the December 2003 opinion was offered following a 
review of the claims folder and because it was accompanied by 
a clear rationale, it is found to be highly probative.  In 
this regard, the Board acknowledges the veteran's April 2008 
hearing testimony, in which he expressed his belief that it 
was unfair that the December 2003 VA opinion was not provided 
by a neurologic specialist.  However, the Board finds that 
the examiner providing that opinion was fully competent to do 
so, and that his conclusions were adequately explained.  
Indeed, the question under consideration related primarily to 
the effects of a change in dosage of blood pressure 
medication, which is not uniquely related to the field of 
neurology.  

As previously noted, the veteran has also contended that his 
stroke symptoms were permanently worsened due to VA's delay 
in providing treatment.  At the October 2006 hearing, it was 
noted that he did not receive a CT scan of his head within 
his first day at the hospital.  He was not started on 
medication until three days into his hospitalization.  As 
explained by his wife, on that day his symptoms had worsened 
to the point where he was completely paralyzed on his entire 
left side.  The veteran has remained in that condition to the 
present day.  

At the April 2008 hearing, it was noted that the veteran was 
not seen by a neurologist until several days into his 
hospitalization in February 2003.  It was also noted that the 
veteran never received one of his prescribed medications.  

While acknowledging the contentions set forth by the veteran 
and his wife, the evidence does not support a finding that 
additional disability was caused as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was due to an event not reasonably 
foreseeable.  In fact, a VA examiner in March 2007 noted that 
upon admission to the VA facility, the veteran was given 
medication to reduce clotting and to control his blood 
pressure.  He was monitored closely and was followed for any 
neurologic problems.  The examiner concluded that the care 
received by the veteran was appropriate.  This examiner 
reviewed the claims folder and his opinion is found to be 
probative.  Moreover, no other competent evidence of record 
refutes the March 2007 findings.  In this regard, the Board 
acknowledges internet articles concerning acute stroke 
management.  Such articles indicate that early treatment, 
within hours of a stroke, is a critical factor in controlling 
symptoms.  

While it is argued that medical literature provided by the 
veteran is supportive of his claim, the Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case, do not constitute probative 
evidence such as to enable a grant of compensation under the 
provisions of 38 U.S.C. § 1151.  See Sacks v. West, 11 Vet. 
App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The veteran himself believes that his stroke was caused by a 
VA-prescribed increase in his blood pressure medication, and 
that his symptoms were aggravated due to delayed treatment 
when he was admitted at the VA Medical Center in West Palm 
Beach on February 15, 2003.  However, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran.  Moreover, it has not been shown that 
any additional disability occurred as a result of an event 
not reasonably forseeable.  For these reasons, a grant of 
compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a stroke is denied.



			
	D. C. SPICKLER	SHANE A. DURKIN
	                Veterans Law Judge                                   
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


